
	

115 HR 1541 PCS: To authorize the Secretary of the Interior to acquire certain property related to the Fort Scott National Historic Site in Fort Scott, Kansas, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 171115th CONGRESS1st Session
		H. R. 1541
		IN THE SENATE OF THE UNITED STATES
		July 12, 2017Received; read twice and placed on the calendarAN ACT
		To authorize the Secretary of the Interior to acquire certain property related to the Fort Scott
			 National Historic Site in Fort Scott, Kansas, and for other purposes.
	
	
 1.Authorization to acquire Lunette BlairThe Act entitled An Act to authorize establishment of the Fort Scott National Historic Site, Kansas, and for other purposes., approved October 19, 1978 (Public Law 95–484) is amended—
 (1)in the first section— (A)by inserting only after donation; and
 (B)by striking : Provided, that the buildings so acquired shall not include the structure known as Lunette Blair; and (2)in section 2—
 (A)by striking When the site of and inserting (a) When the site of; and (B)by adding at the end the following:
					
 (b)The boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057C, and dated February 2017..
				
	Passed the House of Representatives July 11, 2017.Karen L. Haas,Clerk
	July 12, 2017Received; read twice and placed on the calendar
